Matter of Holmes v Simmons (2017 NY Slip Op 04746)





Matter of Holmes v Simmons


2017 NY Slip Op 04746


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., CURRAN, TROUTMAN, WINSLOW, AND SCUDDER, JJ.


869 CAF 16-00135

[*1]IN THE MATTER OF LORI D. HOLMES, PETITIONER-APPELLANT,
vOTIS L. SIMMONS, JR., RESPONDENT-RESPONDENT. 


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR PETITIONER-APPELLANT.
FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF COUNSEL), FOR RESPONDENT-RESPONDENT. 
COURTNEY S. RADICK, ATTORNEY FOR THE CHILDREN, OSWEGO. 

	Appeal from an order of the Family Court, Onondaga County (Julie A. Cecile, J.), entered December 10, 2015 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that respondent shall have sole legal and physical custody of the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court